Plaintiff in February and March of 1964 transported carloads of grain from various origins in Kansas to Denver, Colorado, in compliance with instructions on a bill of lading issued by the Commodity Credit Corporation. Pursuant to Service Order No. 947 issued by the Interstate Commerce Commission on November 7,1963, plaintiff submitted bills to defendant’s agent for demurrage charges applicable to the detention of cars placed for unloading which charges defendant refused to pay 'and for which plaintiff brought this suit. The parties agreed that the assessment of these demurrage charges depends on the validity of ICC Service Order No. 947. This order and a similar ICC order have been attacked in two separate court proceedings in the Fourth and Fifth Circuit Courts of Appeals. In United States v. Southern Railway Co., 364 F. 2d 86 (5th Cir. 1966), the Court of Appeals upheld the validity of a similar Car Service Order No. 939, cert. denied, May 8, 1967, 386 U.S.C. 1031. The District Court for South Carolina, however, held Order No. 947 invalid in United States v. Southern Railway Co., 250 F. Supp. 759 *1205(1966), and the parties herein agreed to suspend proceedings pending final determination of the validity issue in that case. On appeal to the Fourth Circuit Court of Appeals, that court upheld the validity of Order No. 947, 380 F. 2d 49, and on December 11, 1967, the defendant filed its consent to entry of judgment in favor of plaintiff in the amount of $1,624.00, which amount plaintiff agreed to accept. Accordingly, on December 18, 1967, the court ordered that judgment be entered for plaintiff in the amount of $1,624.00.